DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (US20200201521) (hereinafter Faulkner) in view of Fan et al. (US20140047381) (hereinafter Fan).
Regarding claim 1, Faulkner discloses a method of monitoring an environment by a user interface using a graphical management system, the method comprising the steps of: updating the map of the environment to display at the second zoom level [Figs. 10-20, 0065-0082; plurality of display panes with different selected zoom levels for overlaid display].
responsive to detecting that the second zoom level is narrower than a specified zoom level: displaying a video pane in the user interface [Figs. 10-20, 0065-0081; user interface of an environment with different configurable panes in display].
 obtaining video data of the environment, wherein the video data comprises one of live video data or recorded video data [0037-0042; recorded and live video streams]. 
displaying, in the video pane, the video data of the environment [Figs. 1-8, 0065-0082; video data of the environment].
Faulkner discloses the limitations of claim 1.  However Faulkner does not explicitly disclose monitoring an environment by a user interface using a graphical management system, the method comprising the steps of: presenting, to a user and via the user interface, a map of the environment at a first zoom level, wherein the map of the environment is a vector graphics image; receiving, from the user, an input indicative of a change in a zoom level of the map from the first zoom level to a second zoom level.
Fan more explicitly discloses monitoring an environment by a user interface using a graphical management system, the method comprising the steps of: presenting, to a user and via the user interface, a map of the environment at a first zoom level [0041-0043; a map of the environment configurable at a desired zoom level].
wherein the map of the environment is a vector graphics image [0033-0034; stored map data]. 
receiving, from the user, an input indicative of a change in a zoom level of the map from the first zoom level to a second zoom level [0026-0027, 0041-0045; user able to zoom into environment at a desired zoom level].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Faulkner with the teachings of Fan as stated above.  By incorporating the teachings as such, an enhanced user experience is achieved by presenting user manipulated display of a 3D environment (see Fan 0003-0005).
Regarding claim 2, Faulkner discloses further comprising the steps of: displaying a video camera icon in the map of the environment at a map location corresponding to the location of the video camera in the environment; and displaying the video camera icon based on the zoom level of the map [Figs. 5-10, 0052-0060; VR interactive display of user environment].
Regarding claim 3, Faulkner discloses wherein the live video data is obtained from one of a video camera disposed within the environment or the graphical management system, and wherein the recorded video data is stored by one of the video camera disposed within the environment or the graphical management system [Fig. 1, 0044-0055; multiple video sources within environment]. 
Regarding claim 5, Faulkner discloses further comprising the steps of: responsive to detecting that the second zoom level is narrower than the specified zoom level: overlaying sensor data from at least one sensor on the map of the environment at a location corresponding to the location of the at least one sensor in the environment [0081-0082; resizing of zoom window in display].
Faulkner discloses the limitations of claim 5.  However Faulkner does not explicitly disclose  28wherein sensor on the map of the environment at a location corresponding to the location of the at least one sensor in the environment the at least one sensor is a motion detector, a biometric sensor, a smoke detector, a magnetic detector, or a proximity detector.
Fan more explicitly discloses wherein sensor on the map of the environment at a location corresponding to the location of the at least one sensor in the environment the at least one sensor is a motion detector, a biometric sensor, a smoke detector, a magnetic detector, or a proximity detector [0129; proximity sensor for detecting proximity of objects in an environment].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Faulkner with the teachings of Fan for the same reasons as stated above.
Regarding claim 6, Faulkner discloses further comprising the step of displaying the video pane over an area of the map of the environment corresponding to the environment for which the video data is being displayed [0044-0045, 0082; overlay display of desired zoom and video].
Regarding claim 8, Faulkner discloses a method of monitoring an environment with a graphical management system via a user interface, the method comprising the steps of: updating the map of the environment to display at the second zoom level [Figs. 10-20, 0065-0082; user desired and selected zoom levels]. 
responsive to detecting that the second zoom level is narrower than a specified zoom level: displaying a plurality of video panes in the user interface [Figs. 10-20, 0037, 0042-0052, 0081-0082; resizing of zoom window and displaying live video data]. 
obtaining video data of the environment, wherein the video data comprises one of live video data or recorded video data; if the video data comprises the live video data: for each video pane of the plurality of video panes, displaying, in the video pane, the live video data of the environment [0037, 0042-0052, 0081-0082; resizing of zoom window and displaying live video data].
if the video data comprises the recorded video data: receiving a selection of a time from the user; and 30for each video pane of the plurality of video panes, displaying, in the video pane, the recorded video data of the environment from a corresponding camera of the plurality of video cameras [0067-0081, 0093; recorded video stored with data including time and displaying in pane].
displaying a plurality of video camera icons in the map of the environment at a plurality of map locations corresponding to a plurality of locations of a respective plurality of video cameras in the environment [Figs. 1-10, 0044-0055, 0081-0082; multiple video sources within environment].
Faulkner discloses the limitations of claim 8.  However Faulkner does not explicitly disclose presenting, to a user and via the user interface, a map of the environment at a first zoom level, wherein the map of the environment is a vector graphics image; receiving, from the user, an input indicative of a change in a zoom level of the map from the first zoom level to a second zoom level.
Fan more explicitly discloses presenting, to a user and via the user interface, a map of the environment at a first zoom level, [0041-0043; a map of the environment configurable at a desired zoom level].
wherein the map of the environment is a vector graphics image [0033-0034; stored map data]. 
receiving, from the user, an input indicative of a change in a zoom level of the map from the first zoom level to a second zoom level [0026-0027, 0041-0045; user able to zoom into environment at a desired zoom level].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Faulkner with the teachings of Fan as stated above.  By incorporating the teachings as such, an enhanced user experience is achieved by presenting user manipulated display of a 3D environment (see Fan 0003-0005).
Regarding claim 9, Faulkner discloses further comprising the steps of selectively displaying the plurality of video camera icons based on the zoom level of the map [Figs. 10-16, 0082; panes with zoom level display].
Regarding claim 10, Faulkner discloses wherein each video pane of the plurality of video panes is displayed in the map of the environment at a map location corresponding to a location of a corresponding active camera in the environment [Figs. 5-10, 0052-0060; VR interactive display of user environment].
Regarding claim 11, Faulkner discloses further comprising the steps of: responsive to detecting that the second zoom level is narrower than the specified zoom level: overlaying sensor data from at least one sensor on the map of the environment at a location corresponding to the location of the at least one sensor in the environment [0081-0082; resizing of zoom window in display].
Faulkner discloses the limitations of claim 11.  However Faulkner does not explicitly disclose  28wherein sensor on the map of the environment at a location corresponding to the location of the at least one sensor in the environment the at least one sensor is a motion detector, a biometric sensor, a smoke detector, a magnetic detector, or a proximity detector.
Fan more explicitly discloses wherein sensor on the map of the environment at a location corresponding to the location of the at least one sensor in the environment the at least one sensor is a motion detector, a biometric sensor, a smoke detector, a magnetic detector, or a proximity detector [0129; proximity sensor for detecting proximity of objects in an environment].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Faulkner with the teachings of Fan for the same reasons as stated above.
Regarding claim 12, Faulkner discloses wherein the live video data is obtained from one of a plurality of active video cameras of the plurality of video cameras or the graphical management system, and wherein the recorded video data is stored by one of the plurality of video cameras disposed within the environment or at the graphical management system [Fig. 1, 0044-0055; multiple video sources within environment].
Regarding claim 14, Faulkner discloses a system for monitoring an environment with a graphical management system comprising: 
a video camera capturing video data of the environment [Fig. 1, 0044-0054; plurality of video recording devices in environment].
a display [0065-0082; VR display]. 
a processor [Figs. 21-22; CRM and processor].
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor, perform a method of displaying receiving, from a user, an input indicative of a change in a zoom level of the map from the first zoom level to a second zoom level [Figs. 10-20, 0065-0081; user interface of an environment with different configurable panes in display]. 
updating the map of the environment to display at the second zoom level [Figs. 10-20, 0065-0081; user interface of an environment with different configurable panes in display].
responsive to detecting that the second zoom level is narrower than a specified zoom level: displaying a video pane in the user interface [Figs. 10-20, 0065-0082; plurality of display panes with different selected zoom levels for overlaid display].
obtaining the video data of the environment, wherein the video data comprises one of live video data or recorded video data; and displaying, in the video pane, the video data of the environment [Figs. 1-10, 0044-0055, 0081-0082; multiple video sources within environment].
Faulkner discloses the limitations of claim 14.  However Faulkner does not explicitly disclose. perform a method of displaying receiving, from a user, an input indicative of a change in a zoom level of the map from the first zoom level to a second zoom level.
Fan more explicitly discloses perform a method of displaying receiving, from a user, an input indicative of a change in a zoom level of the map from the first zoom level to a second zoom level. [0026-0027, 0041-0045; user able to zoom into environment at a desired zoom level].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Faulkner with the teachings of Fan as stated above.  By incorporating the teachings as such, an enhanced user experience is achieved by presenting user manipulated display of a 3D environment (see Fan 0003-0005).
Regarding claim 15, Faulkner discloses wherein the method further comprises the step of displaying a video camera icon in the map of the environment at a map location corresponding to the location of the video camera in the environment, wherein the video camera icon is displayed selectively based on the zoom level of the map [Figs. 5-10, 0052-0060; VR interactive display of user environment].
Regarding claim 16, Faulkner discloses wherein the live video data is obtained from one of the video camera or the graphical management system, and wherein the recorded video data is stored by one of the video camera or the graphical management system [Fig. 1, 0044-0055; multiple video sources within environment].
Regarding claim 17, Faulkner discloses wherein the method further comprises the step of displaying the video pane over an area of the map of the environment corresponding to the environment for which the video data is being displayed Figs. 10-20, 0065-0081; user interface of an environment with different configurable panes in display].
Regarding claim 18, Faulkner discloses further comprising an additional video camera, and wherein the method further comprises the steps of: displaying an additional video pane in the user interface; obtaining additional video data of the environment from the video camera; and displaying, in the additional video pane, the additional video data of the environment Figs. 10-20, 0065-0081; user interface of an environment with different configurable panes in display].
Regarding claim 19, Faulkner discloses the limitations of claim 19.  However Faulkner does not explicitly disclose further comprising at least one sensor, wherein the at least one sensor is a motion detector, a biometric sensor, a smoke detector, a magnetic detector, or a proximity detector.
Fan more explicitly discloses comprising at least one sensor, wherein the at least one sensor is a motion detector, a biometric sensor, a smoke detector, a magnetic detector, or a proximity detector [0129; proximity sensor for detecting proximity of objects in an environment].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Faulkner with the teachings of Fan for the same reasons as stated above.
Regarding claim 20, Faulkner discloses wherein the method further comprises the step of: responsive to detecting that the second zoom level is narrower than the specified zoom level: overlaying sensor data from the at least one sensor on the map of the environment at a location corresponding to the location of the at least one sensor in the environment [Figs. 10-20, 0065-0081; user interface of an environment with different configurable panes in display].

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (US20200201521) (hereinafter Faulkner) in view of Fan et al. (US20140047381) (hereinafter Fan) further in view of Wengrovitz et al. (US20120314018) (hereinafter Wengrovitz).
Regarding claim 7, Faulkner in view of Fan disclose the limitations of the claims.  However they do not explicitly disclose wherein the input is indicative of zooming in on a feature moving through the environment; and further comprising the step of updating the video data displayed in the video pane to track the feature as it moves through the environment.
Wengrovitz more explicitly discloses wherein the input is indicative of zooming in on a feature moving through the environment; and further comprising the step of updating the video data displayed in the video pane to track the feature as it moves through the environment [0024-0033; tracking objects of interest in a video stream]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Faulkner and Fan with the teachings of Wengrovitz as stated above.  By incorporating the teachings as such a seamless inte4gration of mixed video data from multiple sources is achieved (see Wengrovitz 0007-0008).
Regarding claim 13, Faulkner in view of Fan disclose the limitations of the claims.  However they do not explicitly disclose wherein the input is indicative of zooming in on a feature moving through the environment; and further comprising the step of updating the video data displayed in the plurality of video panes to track the feature as it moves through the environment.
Wengrovitz more explicitly discloses wherein the input is indicative of zooming in on a feature moving through the environment; and further comprising the step of updating the video data displayed in the plurality of video panes to track the feature as it moves through the environment [0024-0033; tracking objects of interest in a video stream]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Faulkner and Fan with the teachings of Wengrovitz as stated above.  By incorporating the teachings as such a seamless inte4gration of mixed video data from multiple sources is achieved (see Wengrovitz 0007-0008).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record individually nor in combination explicitly disclose updating the map of the environment to display at the third zoom level; and responsive to detecting that the third zoom level is wider than a second specified zoom level: presenting, via the user interface, open-source map data in place of the vector graphics image, when taken in the environment of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483